ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that ANTHONY W. HARRIS of NEWARK, be immediately temporarily suspended from the practice of law, and good cause appearing;
*190It is ORDERED that ANTHONY W. HARRIS is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that ANTHONY W. HARRIS show cause before this Court on September 10, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that ANTHONY W. HARRIS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.